


Exhibit 10(p)


McDONALD'S CORPORATION
2012 OMNIBUS STOCK OWNERSHIP PLAN


SPECIAL CPUP PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


CPUP PARTICIPANTS


McDONALD'S CORPORATION (the “Company” or “McDonald's”), hereby grants to the
individual named in the chart below (the “Grantee”), the number of restricted
stock units (“RSUs”) with respect to shares of the Company's Stock set forth in
the chart below. Each RSU represents the equivalent in value of one share of
Stock. The RSUs shall vest upon satisfaction of performance and service
conditions and/or in accordance with the termination provisions described below
in this Performance-Based Restricted Stock Unit Award Agreement, including any
Appendices (the “Agreement”). The RSUs shall be subject to the terms and
conditions set forth in this Agreement and in the McDonald's Corporation 2012
Omnibus Stock Ownership Plan, as amended (the “Plan”).
To the extent the Grantee is a “covered employee” (within the meaning of Section
162(m)(3) of the Code), the RSUs are intended to be a Qualified
Performance-Based Award, and the provisions of Section 23 of the Plan shall
apply to the RSUs, notwithstanding any conflicting provision of this Agreement.
The schedule of performance goals (“Performance Goals”) shall be established by
the Committee not later than 90 days after the commencement of the Performance
Period, provided that the outcome of the Performance Goals is substantially
uncertain at the time the Committee establishes them. The schedule of
Performance Goals shall be attached to this Agreement as Appendix A.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
provided in the Plan. The Plan is incorporated into, and made a part of, this
Agreement.
Important Notice: To avoid cancellation of the RSUs, the Grantee must accept the
RSUs on the terms and conditions on which they are offered, as set forth in this
Agreement and in the Plan, by signing and returning this Agreement to the
Executive Vice President of Human Resources, or his designee, no later than 60
days following the Grant Date specified in the chart below. If the Grantee fails
to accept the RSUs in writing within this 60 day period, the RSUs will be
cancelled.
The Grantee:
 
Target Number of RSUs (“Target Award”):
 
Grant Date:
February 13, 2013
Performance Period:
January 1, 2013 - December 31, 2015
Vesting Schedule:
(other than on termination or change in control)
0% - 100% of the Target Award shall be treated as the Number of Earned RSUs (as
defined below). 50% of the Number of Earned RSUs shall vest on the third
anniversary of the Grant Date; and 50% of the Number of Earned RSUs shall vest
on Termination of Employment.
Vesting Period:
February 13, 2013 - February 13, 2016





1.Vesting of RSUs. The number of shares of Stock underlying the RSUs determined
to have been earned based on achievement of the Performance Goals set forth in
Appendix A (the “Earned RSUs”) will range from 0% to 100% of the Target Award.
As set forth in the chart above, 50% of Earned RSUs will be eligible to vest on
the third anniversary of the Grant Date and the remaining 50% of the Earned RSUs
will be eligible to vest upon the Grantee's Termination of Employment as
provided in Sections 4(e)(1) or (2) below (each such date, a “Vesting Date”), in
each case, as long as the Grantee remains continuously employed by the Company
or a Subsidiary until the applicable Vesting Date, unless otherwise provided in
Sections 4 or 7 below. The Grantee will have no rights to the shares of Stock
until the RSUs have vested. Prior to settlement, the RSUs represent an unfunded
and unsecured obligation of the Company.




--------------------------------------------------------------------------------




2.Settlement of RSUs. On the applicable Vesting Date, or no later than 90 days
thereafter, the Company will issue and deliver to the Grantee (at the Company's
sole discretion) either the number of shares of Stock equal to the number of
vested Earned RSUs or the cash equivalent value based on the New York Stock
Exchange closing price of a share of Stock on the applicable Vesting Date (or if
the applicable Vesting Date is a date on which the Stock is not traded, based on
the closing price on the last date immediately preceding to the applicable
Vesting Date on which the Stock was traded), subject to satisfaction of
applicable tax and/or other obligations as described in Section 6 below and
certification (in writing) by the Committee that the Performance Goals set forth
in Appendix A have been attained. Notwithstanding the foregoing, (i) if the RSUs
vest upon the Grantee's Termination of Employment on account of death or
Disability (that constitutes a “disability” for Code Section 409A purposes) or
after a Change in Control pursuant to Section 7(b) below with respect to a
Termination of Employment occurring on or following February 13, 2016, all
Earned RSUs will be settled within 90 days of the Grantee's Termination of
Employment, (ii) if the RSUs vest upon a Change in Control, the RSUs will be
settled as provided in Section 7(a) below, and (iii) if the RSUs vest upon the
Grantee's Termination of Employment prior to February 13, 2016 (as provided in
Sections 4(c) (in the case of a Disability that does not constitute a
“disability” for Code Section 409A purposes), 4(d)(1) or (2) or 7(b) below), all
Earned RSUs will be settled on the third anniversary of the Grant Date or no
later than 90 days thereafter, unless otherwise provided in Section 9 below. For
purposes of the settlement timing provisions of this Section 2 and Sections 7
and 9 below, if the 60th or 90th day, as applicable, following the settlement
event is not a business day, the vested RSUs will be settled on or prior to the
business day immediately preceding the 60th or 90th day, as applicable.
3.Executive Retention Replacement Plan. If the Grantee participates in the
Company's Executive Retention Replacement Plan (the “ERRP”), the treatment of
the RSUs upon the Grantee's termination of employment (within the meaning of the
ERRP) is governed by the terms of the ERRP, which terms will supersede any
provisions of this Agreement and the Plan to the extent they are inconsistent
with the ERRP.
4.Termination of Employment. For purposes of this Section 4, the date of
Termination of Employment will be the last date that the Grantee is classified
as an employee in the payroll system of the Company or applicable Subsidiary,
provided that in the case of a Grantee who is subject to U.S. federal income tax
(a “U.S. Taxpayer”), the date of Termination of Employment will be the date that
the Grantee experiences a “separation from service,” in accordance with the
requirements of Code Section 409A. The Company shall have the exclusive
discretion to determine when the Grantee is no longer employed for purposes of
the RSUs, this Agreement and the Plan. Subject to Section 7:
(a)Termination Within One Year of the Grant Date. If the Grantee has a
Termination of Employment for any reason other than death or Disability prior to
the 12-month anniversary of the Grant Date, the RSUs will be immediately
forfeited, regardless of any other provisions of this Agreement or the Plan.
(b)Termination for Cause or Policy Violation. If the Grantee has a Termination
of Employment for Cause, including on account of a Policy Violation (which means
a termination resulting from the commission of any act or acts which violate the
Standards of Business Conduct of the Company or a Subsidiary or any successor
thereto (including underlying polices or policies specifically referenced
therein), as the same is in effect and applicable to the Grantee at of the time
of the Grantee's violation), as determined by the Committee or its delegee in
its sole and absolute discretion, all unvested RSUs will be immediately
forfeited, regardless of any other provisions of this Agreement.
(c)Termination on Account of Death or Disability. Notwithstanding any other
provision of this Agreement, if the Grantee has a Termination of Employment on
account of death or Disability (including during the first 12 months following
the Grant Date), (i) the Performance Goals requirement will be waived and 100%
of the Target Award will immediately vest if the termination occurs prior to
February 13, 2016, and (ii) all of the Earned RSUs shall immediately vest if the
termination occurs on or following February 13, 2016. The RSUs that vest in
accordance with the foregoing sentence shall be settled in accordance with
Section 2 above, unless otherwise provided in Section 9(b) below.
For purposes of subsections (d) and (e) that follow, the term “Company Service”
means the Grantee's aggregate number of years of employment with the Company and
any Subsidiary, including employment with any Subsidiary during the period
before it became a Subsidiary.
(d)Termination Prior to February 13, 2016.
(1)Termination on Account of Retirement.




--------------------------------------------------------------------------------




(a)Termination with At Least 68 Years of Combined Age and Service. If the
Grantee voluntarily terminates employment prior to February 13, 2016 and (i) the
Grantee's combined age and years of Company Service is equal to or greater than
68, (ii) the Grantee provides 6 months advance written notice of his or her
intention to terminate employment to the Corporate Vice President - Global Total
Compensation, (iii) the Grantee executes and delivers (and does not revoke) a
release agreement satisfactory to the Company and (iv) the Grantee executes and
delivers a non-competition agreement satisfactory to the Company (as the
Committee or its delegee may require), a pro-rata portion of the Earned RSUs, as
determined in accordance with Section 5 below, shall be eligible for vesting.
Settlement of any of such vested RSUs will occur in accordance with Section 2
above, unless otherwise provided in Section 9(a) or (b) below. If the Grantee
executes and delivers a non-competition agreement, and then violates the
provisions of that agreement, the Company may seek to administratively or
judicially enforce the covenants under the non-competition agreement and any
failure to enforce that right does not waive that right.
(b)Termination of Employment After Attaining Age 60 with 20 or More Years of
Service. If the Grantee terminates employment prior to February 13, 2016 (other
than for Cause) after attaining age 60 with 20 years or more of Company Service
and the Grantee executes and delivers (and does not revoke) a release agreement
satisfactory to the Company, a pro-rata portion of the Earned RSUs, as
determined in accordance with Section 5 below, shall be eligible for vesting.
Settlement of any of such vested RSUs will occur in accordance with Section 2
above, unless otherwise provided in Section 9(a) or (b) below.
(2)Termination on Account of Special Circumstances or Disaffiliation. If the
Grantee has a Termination of Employment prior to February 13, 2016 due to
Special Circumstances (which means, a Termination of Employment due to the
Grantee becoming an owner-operator of a McDonald's restaurant in connection with
his Termination of Employment or a Termination of Employment by the Company or a
Subsidiary without Cause) or a Disaffiliation (Disaffiliation of a Subsidiary
means the Subsidiary's ceasing to be a Subsidiary for any reason (including,
without limitation, as a result of a public offering, or a spinoff or sale by
the Company, of the stock of the Subsidiary)) and (i) the Grantee's combined age
and years of Company Service is equal to or greater than 48 and (ii) the Grantee
executes and delivers (and does not revoke) a release agreement satisfactory to
the Company, a pro-rata portion of the Earned RSUs, as determined in accordance
with Section 5 below, shall be eligible for vesting. Settlement of any of such
vested RSUs will occur in accordance with Section 2 above, unless otherwise
provided in Section 9(a) or (b) below.
(3)Any Other Reason. If the Grantee has a Termination of Employment prior to
February 13, 2016 for a reason other than those specified in Sections 4(c),
4(d)(1) and 4(d)(2) above or Section 7(b) below, all unvested RSUs shall be
immediately forfeited.
(e)Termination on or After February 13, 2016.
(1)Termination on Account of Retirement.
(a)Termination with At Least 68 Years of Combined Age and Service. If the
Grantee voluntarily terminates employment on or after February 13, 2016 and (i)
the Grantee's combined age and years of Company Service is equal to or greater
than 68, (ii) the Grantee provides 6 months advance written notice of his or her
intention to terminate employment to the Corporate Vice President - Global Total
Compensation, (iii) the Grantee executes and delivers (and does not revoke) a
release agreement satisfactory to the Company and (iv) the Grantee executes and
delivers a non-competition agreement satisfactory to the Company (as the
Committee or its delegee may require), all of the unvested Earned RSUs shall
vest. Settlement of any of such vested RSUs will occur in accordance with
Section 2 above, unless otherwise provided in Section 9(a) or (b) below. If the
Grantee executes and delivers a non-competition agreement, and then violates the
provisions of that agreement, the Company may seek to administratively or
judicially enforce the covenants under the non-competition agreement and any
failure to enforce that right does not waive that right.
(b)Termination of Employment After Attaining Age 60 with 20 or More Years of
Service. If the Grantee terminates employment on or after February 13, 2016
(other than for Cause) after attaining age 60 with 20 years or more of Company
Service and the Grantee executes and delivers (and does not revoke) a release
agreement satisfactory to the Company, all of the unvested Earned RSUs shall
vest. Settlement of any of such vested RSUs will occur in accordance with
Section 2 above, unless otherwise provided in Section 9(a) or (b) below.
(2)Termination on Account of Special Circumstances or Disaffiliation. If the
Grantee has a Termination of Employment on or after February 13, 2016 due to
Special Circumstances (which means, a Termination of Employment due to the
Grantee becoming an owner-operator of a McDonald's restaurant in connection with
his Termination of Employment or a Termination of Employment by the Company or a
Subsidiary without Cause) or a Disaffiliation (Disaffiliation of a Subsidiary
means the Subsidiary's ceasing to be a Subsidiary for any reason (including,
without limitation, as a result of a public offering, or a spinoff or sale by
the Company, of the stock of the Subsidiary)) and (i) the Grantee's combined age
and years of Company Service is equal to or greater than 48 and (ii) the Grantee
executes and delivers (and does not revoke) a release agreement satisfactory to
the Company, all of the unvested Earned RSUs shall vest. Settlement of any of
such vested RSUs will occur in accordance with Section 2 above, unless otherwise
provided in Section 9(a) or (b) below.




--------------------------------------------------------------------------------




(3)Any Other Reason. If the Grantee has a Termination of Employment on or after
February 13, 2016 for a reason other than those specified in Sections 4(c),
4(e)(1). or 4(e)(2) above or Section 7(b) below, all unvested RSUs (including,
for the avoidance of doubt, unvested Earned RSUs) shall be immediately
forfeited.
5.Pro-Rata Vesting Formula. The Number of Earned RSUs that shall vest on a
pro-rata basis upon the Grantee's Termination of Employment in accordance with
Section 4 above is the Earned RSUs multiplied by the number of months (counting
partial months as whole months) from the Grant Date through the date of the
Grantee's Termination of Employment, divided by thirty-six:
Number of Earned RSUs x Number of Months Worked in Vesting Period
_______________________________________________________________
Total Number of Months in Vesting Period (36 months)


Any fractional share amount determined upon application of the above formula
will be rounded up to the next whole share.
6.Responsibility for Taxes.
(a)Grantee's Liability for Tax-Related Items. Regardless of any action the
Company or the Grantee's employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Grantee acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Grantee's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the
grant, vesting or settlement of the RSUs, the subsequent sale of any shares of
Stock acquired as a result of such settlement and/or the receipt of any
dividends after settlement; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Grantee's liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if the Grantee has become subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, the Grantee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)Tax-Related Items Withholding Procedures. The Grantee authorizes the use of
the withholding procedures set forth below in this subsection (b) to satisfy all
Tax-Related Items obligations of the Company and/or the Employer that may arise
upon the vesting of the RSUs or any other taxable or tax withholding event. In
the event that any amount of such Tax-Related Items cannot be satisfied by the
means set forth in this subsection (b), the Grantee shall be required to pay
such amount to the Company or the Employer. The Company shall not be required to
issue or deliver the shares of Stock or the cash equivalent (if applicable) if
the Grantee fails to comply with his or her obligations in connection with the
Tax-Related Items. Further, the Company may withhold or account for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates.
(1)Stock Settlement. If the RSUs are settled in shares of Stock and the Grantee
is not subject to the short-swing profit rules of Section 16(b) of the 1934 Act,
the Grantee authorizes the Company to satisfy the obligations with regard to all
Tax-Related Items by withholding in shares of Stock to be issued upon settlement
of the RSUs. Alternatively, or in addition, the Grantee authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to Tax-Related Items by one or a combination of the
following: (A) withholding from proceeds of the sale of shares of Stock acquired
upon settlement of the RSUs, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee's behalf pursuant to this
authorization); or (B) withholding from the Grantee's wages or other cash
compensation paid to the Grantee by the Company and/or the Employer. If the RSUs
are settled in shares of Stock and the Grantee is subject to the short-swing
profit rules of Section 16(b) of the 1934 Act, the Company will withhold in
shares of Stock upon the relevant tax withholding event, unless the use of such
withholding method is prevented by applicable law or has materially adverse
accounting or tax consequences, in which case, the Tax-Related Items withholding
obligation may be satisfied by one or a combination of methods (A) and (B)
above.
If the obligation for Tax-Related Items is satisfied by withholding in shares of
Stock, for tax purposes, the Grantee is deemed to have been issued the full
number of shares of Stock subject to the vested RSUs, notwithstanding that a
number of the shares of Stock are held back solely for the purpose of paying the
applicable Tax-Related Items.
(2)Cash Settlement. If the RSUs are settled in cash, the Grantee authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any obligation for Tax-Related Items by withholding from the cash amount
paid to the Grantee in settlement of the RSUs, or from the Grantee's wages or
other cash compensation paid to the Grantee by the Company and/or the Employer.




--------------------------------------------------------------------------------




7.Change in Control.
(a)Treatment of RSUs Upon a Change in Control. Notwithstanding any other
provision of this Agreement, in the event of a Change in Control prior to
February 13, 2016, the Performance Goals requirement will be waived and 100% of
the Target Award will immediately vest, and in the event of Change in Control on
or following February 13, 2016, all Earned RSUs shall immediately vest, in each
of the foregoing cases, only to the extent that (i) after such Change in
Control, the Stock ceases to be publicly-traded and (ii) the Grantee does not
receive Replacement Awards. The RSUs that vest in accordance with the foregoing
sentence will be settled at such time or within 60 days after the Change in
Control. Notwithstanding the foregoing, if the Change in Control does not
qualify as a change in control for purposes of Code Section 409A, any RSUs held
by a U.S. Taxpayer will be settled within 90 days following the earliest of (A)
the third anniversary of the Grant Date; (B) the Grantee's Termination of
Employment occurring on or following February 13, 2016 (or the date that is six
months after the Grantee's Termination of Employment (occurring on or following
February 13, 2016) if the Grantee is a Specified Employee, as defined in Section
9(b) below) or (C) the Grantee's death or “disability” within the meaning of
Code Section 409A.
(b)Termination After Change in Control. If the immediate vesting described in
the preceding paragraph does not apply, but the Company or a Subsidiary
terminates the Grantee's employment for any reason other than Cause within two
years following the Change in Control, (i) the Performance Goals requirement
will be waived and 100% of the Target Award will immediately vest if the
termination occurs prior to February 13, 2016, and (ii) all of the Earned RSUs
shall immediately vest if the termination occurs on or following February 13,
2016. The RSUs that vest in accordance with the foregoing sentence shall be
settled in accordance with the applicable provisions of Section 2 above, unless
otherwise provided in Section 9(b) below.
8.Settlement Upon Death of the Grantee. In any case under this Agreement in
which the RSUs are to be settled following the Grantee's death, the shares of
Stock or cash due in settlement of the RSUs shall be issued to (i) the Grantee's
personal representative or the person to whom the RSUs are transferred by will
or the applicable laws of descent and distribution, (ii) the Grantee's
beneficiary designated in accordance with Section 8 of the Plan, or (iii) the
then-acting trustee of the trust described in Section 8(b) of the Plan.
9.Code Section 409A.
(a)Settlement Conditioned upon Termination Requirements. Notwithstanding any
provision in this Agreement to the contrary (but except as provided in Section
9(b) hereof), in the event that (i) the vesting and settlement of RSUs in
connection with a Termination of Employment is conditioned on the Grantee's
execution and delivery of a release or a non-competition agreement and (ii) the
settlement period commences in one calendar year and ends in the next calendar
year (where the portion of the settlement period in the next calendar year
contains at least one business day), the RSUs held by a U.S. Taxpayer will be
settled in the second calendar year.
(b)Specified Employee Termination of Employment. Notwithstanding any provision
in this Agreement to the contrary, if the Grantee is a U.S. Taxpayer and a
specified employee under the Company's Specified Key Employee Policy (Grantees
meeting both criteria are referred to herein as “Specified Employees”) on the
date of the Grantee's Termination of Employment, any settlement of the RSUs that
the Grantee is entitled to receive under this Agreement upon Termination of
Employment will be made as follows:
(1)Settlement Due to Termination Pursuant to Section 4. If the Grantee's
Termination of Employment is covered by (1) Section 4(c) and the Grantee's
Disability does not constitute a “disability” for purposes of Code Section 409A,
or (2) Sections 4(d) or 4(e), the RSUs will be settled within 90 days following
the earliest of (A) the third anniversary of the Grant Date, (B) the date that
is six months after the Grantee's Termination of Employment occurring on or
following February 13, 2016 and (C) the Grantee's death. For avoidance of doubt,
if the Grantee's Termination of Employment is covered by Section 4(c) and the
Grantee's Disability does constitute a “disability” for purposes of Code Section
409A, then the Grantee's vested RSUs will be settled within 90 days of the
Grantee's Termination of Employment.
(2)Settlement Due to Termination After Change in Control. If the Grantee's
Termination of Employment is covered by Section 7(b), the RSUs will be settled
within 90 days following the earliest of (A) the third anniversary of the Grant
Date, (B) the date that is six months after the Grantee's Termination of
Employment occurring on or following February 13, 2016 and (C) the Grantee's
death or “disability” within the meaning of Code Section 409A.
(c)No Company Liability. All RSUs granted hereunder are intended to be compliant
with Code Section 409A, and shall be interpreted, construed and operated to
reflect this intent. Notwithstanding the foregoing, this Agreement and the Plan
may be amended at any time, without the consent of any party, to the extent that
is necessary or desirable to satisfy any of the requirements under Code Section
409A, but the Company shall not be under any obligation to make any such
amendment. Nothing in this Agreement or the Plan shall provide a basis for any
person to take action against the Company or any Subsidiary based on matters
covered by Code Section 409A, including the tax treatment of any amount paid or
RSUs granted under this Agreement, and neither the Company nor any of its
Subsidiaries shall under any circumstances have any liability to the Grantee or
his or her estate or any other party for any taxes, penalties or interest due on
amounts paid or payable under this Agreement, including taxes, penalties or
interest imposed under Code Section 409A.




--------------------------------------------------------------------------------




10.Repayment/Forfeiture. Any benefits the Grantee may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to the Grantee.
11.No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon the Grantee any right to continue in the employ of the Company
or any Subsidiary for any period of specific duration or interfere with or
restrict in any way the right of the Company or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.
12.Governing Law. The RSUs are governed by, and subject to, United States
federal and Illinois state law (without regard to the conflict of law
provisions) and the requirements of the New York Stock Exchange as well as the
terms and conditions set forth in the Plan and this Agreement.
13.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means and/or require the Grantee to accept any future
restricted stock unit grant by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if required by the Company,
agrees to accept any future grant of restricted stock units through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
14.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15.Waiver. The waiver by the Company with respect to compliance of any provision
of this Agreement by the Grantee shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach of such
party of a provision of this Agreement.
16.Headings. The headings in this Agreement have been inserted for convenience
of reference only, and are to be ignored in any construction of the provisions
of this Agreement.
17.Appendices. The Appendices constitute part of this Agreement. Notwithstanding
the provisions in this Agreement, the RSUs shall be subject to any special terms
and conditions set forth in the Appendices to this Agreement.
< Signature Page Follows >








--------------------------------------------------------------------------------




By accepting the RSUs, the Grantee agrees to the terms of this Agreement and the
Plan.
BY:_____________________________
PRINT NAME:____________________
DATE :__________________________




--------------------------------------------------------------------------------




APPENDIX A
2013-2015 CPUP Matrix
 
 
 
 
 
 
2013-2015
 
 
 
 
 
3-year ROIIC1
 
 
 
 
 
24.0%
50.0%
87.5%
125.0%
162.5%
200.0%
21.0%
37.5%
75.0%
112.5%
150.0%
187.5%
18.0%
25.0%
62.5%
100.0%
137.5%
175.0%
15.0%
12.5%
50.0%
87.5%
125.0%
162.5%
12.0%
0.0%
37.5%
75.0%
112.5%
150.0%
 
2.5%
4.5%
6.5%
8.5%
10.5%
 
Compound Annual Operating Income growth for three years 2013-20152
 
Payout percentages will be interpolated for results that fall between
performance anchors identified on the matrix
 
 
 
 
 
 
Performance must meet the minimum targets for both the operating income and
ROIIC measures for there to be any payout under the 2013-2015 CPUP. Operating
income is weighted 75% and ROIIC is weighted 25% in the above matrix.
 
 
 
 
 
 
 
 
Cumulative Total Shareholder


 
 
 
 
Return (TSR) vs.
 
 
 
 
S&P 500 Index3
 
 
 
 
80-100%-tile
15.0%
 
 
 
 
60-79%-tile
7.5%
 
 
 
 
40-59%-tile
0.0%
 
 
 
 
20-39%-tile
-7.5%
 
 
 
 
0-19%-tile
-15.0%
 
 
 
 
 
 
 
 
Note: If the final payout factor is at or above 100%, the target number of RSUs
shall be earned (in no event can more than target RSUs be earned). In
calculating final RSU payouts, any fractional share shall be rounded up to the
next whole share.
 
 
 
 
 
 
1Return on Incremental Invested Capital (ROIIC) will be calculated using a
3-year measure that covers the plan period. ROIIC will be measured using the
change in operating income (adding back depreciation and amortization) and a
quarterly weighted average of cash used for investing activities over the 3-year
period.
 
 
 
 
 
 
2Compound annual operating income growth is calculated using 2012 average
foreign exchange rates. 2012 operating income of $8,604.6M serves as the base
for the 3-year calculation.
 
 
 
 
 
 
3TSR is calculated based on the change in stock price over the performance
period and assuming reinvestment of dividends. Change in stock prices for both
the Company's stock and the S&P 500 Index is measured based on the average of
the closing prices for each trading day in the three-month period immediately
preceding the first date of the performance period compared to the average of
the closing prices for each trading day in the three-month period immediately
preceding the last day of the performance period. McDonald's and any company
that is not part of the S&P 500 at both the beginning and the end of the
performance period will be excluded from the S&P 500 Index TSR calculation.















--------------------------------------------------------------------------------




APPENDIX B




This Appendix B to the Agreement includes additional terms and conditions that
govern the RSUs if the Grantee resides outside of the U.S.


1.    Nature of Grant. In accepting the RSUs, the Grantee acknowledges that:


1)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

2)
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

3)
all decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Company;

4)
the Grantee's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Grantee's employment relationship at any time with or
without cause;

5)
the Grantee is voluntarily participating in the Plan;

6)
the RSUs and any cash or shares of Stock that may be received in settlement of
the RSUs (i) are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of the Grantee's employment contract, if any, (ii)
are not intended to replace any pension rights or compensation, and (iii) are
not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company, the Employer or any Subsidiary;

7)
the RSU grant will not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary;

8)
the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;

9)
neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between the Employer's local currency and the
United States Dollar that may affect the value of the RSUs or of any amounts due
to the Grantee pursuant to the settlement of the RSUs or the sale of any shares
of Stock the Grantee may acquire upon such settlement;

10)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the Grantee's Termination of Employment (for any
reason whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee's employment agreement, if any, and in consideration of the grant
of the RSUs to which the Grantee is otherwise not entitled, the Grantee
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Grantee shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and

11)
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or provided by
the Company in its discretion, to have the RSUs or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Company.

2.     No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee's participation in the Plan, or the Grantee's acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding the Grantee's
participation in the Plan before taking any action related to the Plan.
3.     Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee's
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company, and its Subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee's participation in the Plan.


    




--------------------------------------------------------------------------------




The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee's favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).


The Grantee understands that Data will be transferred to Merrill Lynch or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than the Grantee's country. The Grantee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Grantee's local partner or human resources
representative. The Grantee authorizes the Company, the Employer and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee's participation in the
Plan. The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Grantee understands that the Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local partner or
human resources representative. Further, the Grantee understands that the
Grantee is providing the consents herein on a purely voluntary basis. If the
Grantee does not consent, or later seeks to revoke his or her consent, the
Grantee's employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing
consent is that the Company would not be able to grant RSUs or other equity
awards to the Grantee or administer or maintain such awards. Therefore, the
Grantee understands that refusing or withdrawing his or her consent may affect
the Grantee's ability to participate in the Plan. For more information on the
consequences of the Grantee's refusal to consent or withdrawal of consent, the
Grantee understands that the Grantee may contact his or her local partner or
human resources representative.
4.    Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee's participation in the Plan, on the RSUs and
on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
5.    Language. If the Grantee has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.






--------------------------------------------------------------------------------




APPENDIX C
Power of Attorney
This Appendix C to the Agreement is a Power of Attorney Grantee authorizes by
participating in the Plan. Certain capitalized terms used but not defined in
this Appendix C have the meanings set forth in the Agreement (including the
Appendices) or the Plan.


I hereby irrevocably constitute and appoint the Corporate Secretary and each
Assistant Corporate Secretary of McDonald's Corporation as my true and lawful
attorney-in-fact (“Attorney”) with full power and authority and full power of
substitution and resubstitution, to take in my name and on my behalf any and all
actions necessary or desirable to meet any withholding obligation for
Tax-Related Items as contemplated by the Agreement, including any and all of the
following actions:
(i) To sell in my name and on my behalf such number of shares of the common
stock of McDonald's I acquire at vesting to the extent that McDonald's, in its
sole discretion, determines that such sale is necessary and/or advisable in
connection with tax withholding requirements under local law and/or regulations
as a result of the vesting of any RSUs and to pay in my name and on my behalf my
proportionate share of any lawful dealer's commission or discount and related
expenses of such sale;
(ii) To direct in my name and on my behalf the payment to McDonald's of the
proceeds of such sale (net of any brokerage commissions) to the extent that
McDonald's, in its sole discretion, determines is necessary and/or advisable in
order to satisfy and discharge any such withholding obligation, with any excess
to be returned to me by depositing the same in my Merrill Lynch account; and
(iii) To execute such agreements and other documents and to take such other and
further actions as may be necessary or desirable, as determined by the Attorney,
to effectuate the foregoing.
This Power of Attorney is an agency coupled with an interest and all authority
conferred hereby shall be irrevocable and shall not be terminated by me or by
operation of law, whether by my death or incapacity or by the occurrence of any
other event or events. If, after the execution hereof and prior to the vesting
of the RSUs, I should die or become incapacitated, actions taken by the Attorney
hereunder and under the Agreement shall be as valid as if such death or
incapacity had not occurred, regardless of whether the Attorney or McDonald's
has received notice of such death or incapacity.
To induce any transfer agent or other third party to act, I hereby agree that
any transfer agent or other third party receiving a duly executed copy or
facsimile of this Power of Attorney may act upon it. I for myself and for my
heirs, executors, legal representatives and assigns hereby agree to indemnify
and hold harmless any such transfer agent or other third party from and against
any and all claims that may arise against such transfer agent or other third
party by reason of such transfer agent or third party having relied on this
Power of Attorney.
This Power of Attorney shall automatically terminate (without affecting any
lawful action taken hereunder, which shall survive such termination) immediately
upon the satisfaction and discharge of all withholding obligations for
Tax-Related Items in connection with any RSUs to me under the Plan.
The Attorney shall be entitled to act and rely upon any representation,
warranty, agreement, statement, request, notice or instruction respecting this
Power of Attorney given by me, not only as to the authorization, validity and
effectiveness thereof, but also as to the truth and accuracy of information
therein contained. I agree that the Attorney assumes no responsibility or
liability to any person, including me, other than to direct the transactions
expressly contemplated hereby. I also agree that the Attorney makes no
representation about, and has no responsibility for, any aspect of the Plan or
the RSUs, and the Attorney shall not be liable for any error of judgment, for
any act done or omitted or for any mistake of fact or law except for the
Attorney's own willful misconduct, gross negligence or bad faith.
This Power of Attorney shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to any otherwise applicable
conflicts of law or choice of law principles.










--------------------------------------------------------------------------------




APPENDIX D
This Appendix D to the Agreement includes additional terms and conditions that
apply to the RSUs if the Grantee resides in one of the countries listed below.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working, transfers employment after the Grant Date or
is considered a resident of more than one country for local law purposes, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Grantee.


Certain capitalized terms used but not defined in this Appendix D have the
meanings set forth in the Agreement or the Plan.
Australia
Tax Acknowledgment. The Grantee acknowledges that the taxation of these RSUs is
complex and that the Grantee is solely responsible for seeking the advice of a
personal tax advisor, including, without limitation, in connection with a
Termination of Employment during the Performance Period.


Belarus
Settlement of RSUs. This provision supplements Section 2 of the Agreement:
Notwithstanding any discretion in the Plan or anything to the contrary in
Section 2 of the Agreement, the grant of RSUs does not provide any right for the
Grantee to receive shares of Stock. RSUs granted to the Grantee in Belarus shall
be paid in cash in an amount equal to the value of the shares of Stock on the
Vesting Date or other settlement date.
Canada
Settlement of RSUs. This provision supplements Section 2 of the Agreement:
Notwithstanding Section 2 of the Agreement; the RSUs do not provide any right
for the Grantee to receive a cash payment and the RSUs will be settled in shares
of Stock only.
The following provisions apply to Grantees in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Data Privacy. The following provision supplements Section 3 of Appendix B to the
Agreement:


The Grantee hereby authorizes the Company and the Company's representative to
discuss with and obtain all relevant information from all personnel
(professional or not) involved in the administration and operation of the Plan.
The Grantee further authorizes the Company and the Employer to disclose and
discuss the Grantee's participation in the Plan with their advisors. The Grantee
also authorizes the Company and the Employer to record such information and keep
it in Grantee's employee file.


China
Settlement of RSUs. This provision supplements Section 2 of the Agreement if the
Grantee is a PRC national:
Notwithstanding any discretion in the Plan or anything to the contrary in
Section 2 of the Agreement, if the Grantee is a PRC national, the grant of RSUs
does not provide any right for the Grantee to receive shares of Stock. If
Grantee is a PRC national, RSUs granted to the Grantee in China shall be paid in
cash in an amount equal to the value of the shares of Stock on the Vesting Date
or other settlement date.






--------------------------------------------------------------------------------




Exchange Control Requirements. The Grantee understands and agrees that, if the
Grantee is subject to exchange control laws in China, the Grantee will be
required to immediately repatriate to China any cash he or she receives at
vesting of the RSUs. The Grantee further understands that the repatriation of
such cash will need to be effected through a special exchange control account
established by the Company or an applicable Subsidiary, and the Grantee hereby
consents and agrees that the cash may be transferred to such account by the
Company (or its designated brokerage firm) on the Grantee's behalf prior to
being delivered to him or her. The Grantee also agrees to sign any agreements,
forms and/or consents that may be reasonably requested by the Company (or the
Company's designated brokerage firm) to effectuate such transfer. The Grantee
acknowledges and agrees that the cash may be paid to the Grantee in U.S. dollars
or local currency at the Company's discretion. If the proceeds are paid to the
Grantee in U.S. dollars, the Grantee understands that he or she will be required
to set up a U.S. dollar bank account in China so that the proceeds may be
deposited into this account. If the proceeds are paid to the Grantee in local
currency, (a) the Grantee acknowledges that the Company is under no obligation
to secure any particular exchange conversion rate and that the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions, and (b) the Grantee agrees to bear any currency fluctuation risk
between the Vesting Date or other settlement date under the Agreement and the
time (i) the Tax-Related Items are converted to local currency and remitted to
the tax authorities and/or (ii) the proceeds are converted to local currency and
distributed to the Grantee. Finally, the Grantee agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.
France
Language Consent. By accepting the grant of the RSUs, the Grantee confirms
having read and understood the Plan and the Agreement, which were provided in
the English language. The Grantee accepts the terms of those documents
accordingly.
Consentement relatif à la langue utilisée. En acceptant cette attribution
gratuite d'actions, le Grantee confirme avoir lu et compris le Plan et ce
Contrat, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Le Grantee accepte les dispositions de ces documents en
connaissance de cause.
Hong Kong
Settlement of RSUs. This provision supplements Section 2 of the Agreement:
 
Notwithstanding Section 2 of the Agreement; the RSUs do not provide any right
for the Grantee to receive a cash payment and the RSUs will be settled in shares
of Stock only.


Restrictions on Sale and Transferability. In the event the RSUs vest within six
months of the Grant Date, the Grantee hereby agrees that any shares of Stock
acquired pursuant to the RSUs may not be disposed of prior to the six-month
anniversary of the Grant Date.


Securities Warning. The RSUs and any shares of Stock issued thereunder do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its Subsidiaries. The Agreement, including
any Appendix to the Agreement, the Plan, any Plan prospectus and any other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor have
the documents been reviewed by any regulatory authority in Hong Kong. The RSUs
and any related documentation are intended only for the personal use of the
Grantee and may not be distributed to any other person. If the Grantee is in any
doubt about any of the contents of the Agreement, the Plan or any Plan
prospectus, the Grantee should obtain independent professional advice.
Occupational Retirement Schemes Ordinance Information. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance.


Italy


Settlement of RSUs. This provision supplements Section 2 of the Agreement:
 
Notwithstanding Section 2 of the Agreement; the RSUs do not provide any right
for the Grantee to receive a cash payment and the RSUs will be settled in shares
of Stock only.


Data Privacy. The following provision replaces in its entirety Section 3 of
Appendix B to the Agreement:
Pursuant to Section 13 of Legislative decree 196/2003 (the “Privacy Code”), the
Company informs the Grantee of the following in relation to the collection, use
and transfer, in electronic or other form, of the Grantee's personal data by and
among, as applicable, the Employer and the Company exclusively for the purpose
of implementing, administering, and managing the Grantee's participation in the
Plan.




--------------------------------------------------------------------------------




The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, his or
her name, home address and telephone number, date of birth, social insurance
number or other identification number or code, salary, nationality, job title,
e-mail address, designated beneficiary, any shares of Stock or directorships
held in the Company, details of all awards or any other entitlement to shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Grantee's favor (“Data”). Said Data will be processed by the Company exclusively
for the purpose of implementing, administering and managing the Plan. For
example, the Grantee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee's country or
elsewhere, and that the recipient's country may have different data privacy laws
and protections than the Grantee's country. The Grantee is aware that providing
the Company with the Data is necessary for the implementation, administration
and management of the Grantee's participation in the Plan and that the Grantee's
refusal to provide such Data would make it impossible for the Company to perform
its obligations under the Plan and may effect the Grantee's ability to
participate in and vest in or realize benefits from the Plan.
According to Art. 3 of the Privacy Code (data minimization principle), the
information systems and software are configured by minimizing the use of
personal and identification data which are not necessary to meet the purposes
for which Data have been collected. The Grantee is aware that his or her Data
shall be accessible within the Company only by the persons who need to access it
because of their duties and position in relation to the implementation,
management and administration of the Grantee's participation in the Plan in
their capacity as persons specifically charged with data processing operations
by the Representative of the Controller as below specified and by the Data
Processor, if appointed. The Controller of personal data processing is
McDonald's Development Italy, Inc., Via Battistotti Sassi n/11a, Milan, Italy,
and, pursuant to the Privacy Code, its Representative in Italy is Roberto Masi
domiciled at Via Battistotti Sassi n/11a, Milan, Italy.
The Grantee understands that Data may be transferred to third parties assisting
in the implementation, administration and management of the Plan, including the
Grantee's requisite transfer of such Data as may be required to a broker or
other third party with whom the Grantee may elect to deposit any shares of stock
acquired pursuant to the Grantee's participation in the Plan. The Data may also
be communicated to other companies of the Company, to professionals, independent
consultants and business partners of the Company, and to whoever is the
legitimate addressee of communications as provided by applicable laws and
regulations. The Data will under no circumstances be further disseminated.
Furthermore, these recipients, which may receive, possess, use, retain and
transfer such Data as data Controller or Processor, as applicable, for the above
mentioned purposes, may be located in any country, or elsewhere, also outside of
the European Union and the recipient's country may have different data privacy
laws and protections than the Grantee's country.
The processing activity, including any communication, of the transfer of Data
abroad, out of the European Union, as herein specified and pursuant to
applicable laws and regulations, does not require the Grantee's consent thereto
as the processing is necessary to the performance of contractual obligations
related to the implementation, administration and management of the Plan. The
Grantee understands that Data processing relating to the purposes specified
above shall take place under automatised or non-automatised conditions that
comply with the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations, with
specific but not limited reference to Annex B to the Privacy Code (Technical
Specifications Concerning Minimum Security Measures).
The Grantee understands that his or her Data will be held only as long as is
required by the law or is necessary to implement, administer and manage the
Grantee's participation in the Plan. The Grantee understands that, pursuant to
Art. 7 of D.lgd 196/2003, the Grantee has the right including, but not limited
to, at any moment, to access, delete, update, request the rectification of the
Grantee's Data and cease, for legitimate reasons, the date processing.
Furthermore, the Grantee is aware that his or her Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting the Representative of the
Controller as above specified.
By accepting the RSUs, the Grantee acknowledges that he or she has read and
understood the foregoing.


Plan Document Acknowledgment. The Grantee acknowledges that the Grantee has read
and specifically and expressly approves of the following sections of the
Agreement: Section 1: Vesting of RSUs; Section 2: Settlement of RSUs; Section 4:
Termination of Employment; Section 5: Pro-Rata Vesting Formula; Section 6:
Responsibility for Taxes; Section 7: Change of Control; Section 8: Settlement
Upon Death of the Grantee; Section 12: Governing Law; Section 13: Electronic
Delivery and Acceptance; Section 14: Severability; Section 1 of Appendix B to
the Agreement: Nature of Grant; Section 4 of Appendix B to the Agreement:
Imposition of Other Requirements; and the Data Privacy provision of this
Appendix D.






--------------------------------------------------------------------------------




Japan


Offshore Assets Reporting. The Grantee will be required to report details of any
assets (including any shares of Stock acquired under the Plan) held outside of
Japan as of December 31st of each year, to the extent such assets have a total
net fair market value exceeding ¥50,000,000. Such report will be due by March
15th of the following year. The Grantee should consult with the Grantee's
personal tax advisor as to whether the reporting obligation applies to the
Grantee and whether the Grantee will be required to include details of any
outstanding RSUs or shares of Stock held by the Grantee in the report.


Malaysia


Insider Trading Notification. The Grantee acknowledges that he or she has hereby
been informed of the existence of Malaysian insider-trading rules, which may
impact the acquisition or disposal of shares of Stock or rights to shares of
Stock under the Plan. The Grantee acknowledges that under the Malaysian
insider-trading rules, the Grantee is prohibited from acquiring or selling
shares or rights to shares (e.g., RSUs) when the Grantee is in possession of
information which is not generally available and which the Grantee knows or
should know will have a material effect on the price of the Company's Stock once
such information is generally available.


Portugal


Language Consent. The following provision supplements Section 5 of Appendix B to
the Agreement:


The Grantee hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Agreement and the Plan.


Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (Agreement em inglês).


Russia


U.S. Transaction. Any shares of Stock issued pursuant to the RSUs shall be
delivered to the Grantee through a brokerage account in the U.S. The Grantee may
hold shares of Stock in the Grantee's brokerage account in the U.S.; however, in
no event will shares of Stock issued to the Grantee and/or share certificates or
other instruments be delivered to the Grantee in Russia. The Grantee is not
permitted to make any public advertising or announcements regarding the RSUs or
shares of Stock in Russia, or promote these shares of Stock to other Russian
legal entities or individuals, and the Grantee is not permitted to sell or
otherwise dispose of shares of Stock directly to other Russian legal entities or
individuals. The Grantee is permitted to sell shares of Stock only on the New
York Stock Exchange and only through a U.S. broker.
Data Privacy. This provision replaces in its entirety Section 3 of Appendix B to
the Agreement:
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee's personal data as
described in this document by and among, as applicable, the Grantee's Employer
and the Company for the exclusive purpose of implementing, administering, and
managing the Grantee's participation in the Plan.
The Grantee understands that the Company and the Grantee's Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
e-mail address, designated beneficiary, any shares of Stock or directorships
held in the Company, details of all RSUs, or any other entitlement to shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Grantee's favor, for the purpose of implementing, administering and managing the
Plan (“Data”).




--------------------------------------------------------------------------------




The Grantee understands that Data may be transferred and hereby explicitly and
unambiguously authorizes that Data will be transferred to Merrill Lynch or such
other stock plan service provider as may be selected by the Company, which is
assisting the Company with the implementation, administration and management of
the Plan. Further, the Grantee hereby explicitly and unambiguously authorizes
Data to be transferred to certain other third parties assisting the Company with
the implementation, administration and management of the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Grantee may elect to deposit any shares of Stock acquired
upon vesting pursuant to a RSU. The Grantee understands that these recipients
may be located in the United States or elsewhere, and that the recipient's
country may have different data privacy laws and protections than the Grantee's
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Global Total Compensation Department. The Grantee authorizes Merrill Lynch and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee's participation
in the Plan.
The Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage the Grantee's participation in the Plan. The
Grantee understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw consents herein, in any case
without cost, by contacting the Global Total Compensation Department in writing.
The Grantee understands that refusing or withdrawing the Grantee's consent may
affect the Grantee's ability to participate in the Plan. However, the Grantee
understands that refusing or withdrawing the Grantee's consent will not affect
the Grantee's employment status. For more information on the consequences of the
Grantee's refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Global Total Compensation Department.


Singapore


Settlement of RSUs. This provision supplements Section 2 of the Agreement:
 
Notwithstanding Section 2 of the Agreement; the RSUs do not provide any right
for the Grantee to receive a cash payment and the RSUs will be settled in shares
of Stock only.


Insider Trading Notification. The Grantee should be aware of the Singapore
insider trading rules, which may impact the acquisition or disposal of shares of
Stock or rights to shares of Stock under the Plan. Under the Singapore
insider-trading rules, the Grantee is prohibited from acquiring or selling
shares of Stock or rights to shares of Stock (e.g., RSUs under the Plan) when he
or she is in possession of information which is not generally available and
which the Grantee knows or should know will have a material effect on the price
of shares of Stock once such information is generally available.


Securities Law Information. The offer is being made in reliance on section
273(1)(f) of the Securities and Futures Act (Chap. 289) (“SFA”). The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore. Accordingly, this document and any other document or
materials in connection with this offer may not be issued, circulated or
distributed nor may the RSUs be offered or sold, or be made the subject of an
invitation for subscription or purchase, or be allotted or issued, whether
directly or indirectly, to persons in Singapore, unless such sale or offer is
made pursuant to an exemption under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA (Chapter 289, 2006 Ed.).


This document is being sent to the Grantee on the basis that the Grantee is a
“qualifying person” as described in Section 273(4) of the SFA, i.e., a bona fide
director or equivalent person, former director or equivalent person, consultant,
adviser, employee or former employee of a Subsidiary or affiliate in Singapore
or a “related corporation” within the meaning of the Companies Act (Chap. 50).
Should the Grantee have doubts as to whether he or she is a “qualifying person”
as aforementioned, or if the Grantee is not a “qualifying person” as
aforementioned, the Grantee must inform the Company immediately.


Any offer or allotment of the RSUs is made to the Grantee as a “qualifying
person” as defined under the SFA and is not made to the Grantee with a view to
the RSUs being subsequently offered for sale to any other party.


Spain


Acceptance of RSUs. In order to receive the RSUs, the Grantee must sign the
Agreement and return it to his or her local human resources administrator no
later than April 15, 2013. If the Grantee fails to return the signed Agreement,
the Grantee will be deemed to have rejected the RSUs and, therefore, the Grantee
will not receive the RSUs granted to him or her. The grant of the RSUs is
conditioned upon the Grantee's acceptance of the terms and conditions of the
Agreement and the Plan by signing the Agreement and returning it on or before
the specified date.






--------------------------------------------------------------------------------




Nature of Grant. The following “Nature of Grant” provision replaces in its
entirety Section 1 of Appendix B to the Agreement:


Without prejudice to the terms and conditions in the Agreement and the Plan, the
Grantee hereby expressly acknowledges and accepts the following regarding the
RSUs:


(a)    Conditional Vesting and Loss of RSUs in Certain Cases. RSUs are
conditional rights to shares (or the cash equivalent, in the Company's
discretion) and some or all may be forfeited or affected by Grantee's
Termination of Employment for any reason whatsoever, on the last date that the
Grantee is classified as an employee in the payroll system of an applicable
Subsidiary, as set forth in Section of 4 of the Agreement ("Date of
Termination"). This will be the case, for example, even if (i) the Grantee is
dismissed unfairly without good cause; (ii) the Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (iii) the
Grantee terminates service due to a change of work location, duties or any other
employment or contractual condition; (iv) the Grantee terminates service due to
the Company's or any Subsidiary's unilateral breach of contract; or (v) the
Termination of Employment is due to any other reason whatsoever. In addition,
the Grantee acknowledges and accepts that special rules apply in cases of
Disaffiliation, which may result in the cancellation or change in the terms of
the RSUs, in whole or in part (as specified in Section 4 of the Agreement).
Consequently, upon the Grantee's Termination of Employment for any of the above
reasons, the Grantee may automatically lose any rights to RSUs (including the
shares of Stock underlying the RSUs) that were unvested on the Date of
Termination, as described in the Agreement.
The Grantee acknowledges that he or she has read and specifically accepts the
terms and conditions referred to in Section 4 of the Agreement and the terms and
conditions set forth in the Plan. The Grantee also understands and accepts that
in the event of Termination of Employment, the Grantee's eligibility to receive
RSUs under the Plan, will terminate effective as of the Date of Termination.
(b) Interpretation of “Date of Termination of Employment” and Section 4 of the
Agreement. In the case of a dismissal of the Grantee that is formalized pursuant
to Spanish law, the Grantee understands and agrees that the Date of Termination
of Employment and similar references under Section 4 and other sections of the
Agreement, will be the date set forth in the letter of dismissal provided by the
Employer and shall be the last date that the Grantee is classified as an
employee in the payroll system of the Company or applicable Subsidiary, as set
forth in Section 4 of the Agreement, without prejudice to (i) any notice period
that may be required by local law (and for which the Grantee may need to be
compensated), (ii) any additional period during which social security payment
obligations may continue, (iii) any post-termination interim salary (“salarios
de tramitación”) that may be due, (iv) the official termination date that may
apply under local law or due to court resolution, (v) any settlement agreement
entered into for other purposes, and/or (vi) any other rights or obligations
that may continue to exist under local law after the Date of Termination.
(c)    Voluntary, Discretionary, and Occasional. The Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan. The grant of RSUs is occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted repeatedly in the past
under another Company benefit plan or under the Plan. All decisions with respect
to grants, if any, will be at the sole reasonable business discretion of the
Company.
(d)    Extraordinary Item. RSUs granted to the Grantee are an extraordinary item
that do not constitute compensation for tax, social insurance or employment law
purposes for services of any kind rendered to the Company or the Employer, and
which are outside the scope of any employment or service contract. RSUs are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer.
(e)    Unknown Value. The future value of the underlying shares of Stock is
unknown and cannot be predicted with certainty. No claim or entitlement to
compensation or damages shall arise from the forfeiture of the RSUs or
diminution in value of the shares of Stock acquired upon settlement of the RSUs
resulting from the Grantee's Termination of Employment (for any reason
whatsoever and whether or not in breach of local labor laws).
(f)    Additional Loss of RSUs for “Cause” or “Policy Violation”. In the event
the Grantee terminates employment for “Cause” (as defined in the Plan) or
“Policy Violation” (as defined in the Agreement) (regardless of whether the
“Cause” or “Policy Violation” constitutes a good or sufficiently serious cause
for termination under Spanish law or the law applicable to the relationship
between the Employer and the Grantee), the Grantee will forfeit the RSUs on the
Date of Termination, as described in the Plan and in Section 4(b) of the
Agreement. The Grantee acknowledges and agrees that, given the conditional,
voluntary and discretional nature of this grant of RSUs, “Cause” and “Policy
Violation” for the purposes of the RSUs will be subject to a lower standard than
cause for a finding of fair dismissal under Spanish law.
 




--------------------------------------------------------------------------------




(g)    Waiver and Release of Claims Related to Termination or Changes in Value.
The Grantee hereby acknowledges and agrees that he or she will have no claim or
entitlement to compensation or damages arising from the forfeiture of all or
some of the RSUs, the change in the applicable vesting periods or other effects
under the Agreement and the Plan that may result from the Grantee's Termination
of Employment, regardless of whether they are directly or indirectly caused by
the Company or the Employer (for any reason whatsoever, including by unfair
dismissal or dismissal without cause or without alleging cause, termination
based on article 50 of the Labor Act or the equivalent provision of the Royal
Decree on Top Executives, or any other case indicated above in subsection (a),
and whether or not in breach of local labor laws).
As a condition to the grant of the RSUs, the Grantee hereby waives any rights
the Grantee may have to any such claim that may arise, and in consideration of
the grant of the Options to which the Grantee is otherwise not entitled, the
Grantee irrevocably agrees never to institute any claim against the Company or
the Employer, waives his or her ability, if any, to bring such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by accepting the RSUs, the Grantee shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims.
(h)    Grant Made in Reliance of and Conditioned upon Express Acceptance of
Terms and Conditions. The Grantee hereby understands and agrees that the award
of RSUs is based on the above assumptions and conditions; and the Grantee hereby
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
award of RSUs shall be null and void.
(i)    Independence from Employment Relationship. The award of RSUs will not be
interpreted to form an employment contract with the Company or the Employer, and
the award of RSUs shall not interfere with the ability of the Employer to
terminate the Grantee's employment relationship at any time, as permissible
under local law.
(j)    No Replacement of any Pension Rights. The RSUs and the shares of Stock
underlying the RSUs are not intended to replace any pension rights or
compensation.
(k)    Merger or Transfer of Liability. The RSUs and the benefits evidenced by
the Agreement do not create any entitlement, not otherwise specifically provided
for in the Plan or provided by the Company in its discretion, to have the RSUs
or any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Stock of the Company.
(l)    Inability of Employer to Modify Terms of RSU Grant. The award of RSUs is
governed by, and subject to, United States federal and Illinois state law
(without regard to the conflict of law provisions) and the requirements of the
New York Stock Exchange as well as the terms and conditions set forth in the
Agreement and the Plan. The Plan applies to the Company's Grantees worldwide and
the specific terms and conditions applicable under the Plan have been approved
by the Company's shareholders and the Board pursuant to mandatory United States
federal law. Consequently, the Grantee understands, acknowledges, and agrees
that the Plan and the terms and conditions that apply to the RSUs cannot legally
be modified by or applied differently by the Grantee's Employer under any
circumstances.
Ukraine
Settlement of RSUs. This provision supplements Section 2 of the Agreement:
Notwithstanding any discretion in the Plan or anything to the contrary in
Section 2 of the Agreement, the grant of RSUs does not provide any right for the
Grantee to receive shares of Stock. RSUs granted to the Grantee in Ukraine shall
be paid in cash in an amount equal to the value of the shares of Stock on the
Vesting Date or other settlement date.


UK


Settlement of RSUs. This provision supplements Section 2 of the Agreement:
 
Notwithstanding Section 2 of the Agreement; the RSUs do not provide any right
for the Grantee to receive a cash payment and the RSUs will be settled in shares
of Stock only.






--------------------------------------------------------------------------------




Responsibility for Taxes. The following provision supplements Section 6 of the
Agreement:


If payment or withholding of the income tax due is not made by the due date,
which is 90 days or such other period as required under UK law after the
relevant taxable or tax withholding event (the “Due Date”), and assuming the
Grantee is not a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934, as
amended), the Grantee agrees that the amount of any uncollected tax shall
constitute a loan owed by the Grantee to the Employer, effective on the Due
Date. The Grantee agrees that the loan will bear interest at the then-current
official rate of Her Majesty's Revenue and Customs (“HMRC”) and it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to above. If the Grantee
is a director or executive officer of the Company and the amount necessary to
satisfy applicable tax obligations is not collected from or paid by the Grantee
by the Due Date, any uncollected income tax will constitute a benefit to the
Grantee on which additional income tax and national insurance contributions
(“NICs”) may be payable. The Grantee understands that he or she will be
responsible for reporting any income tax due on this additional benefit directly
to HMRC under the self-assessment regime, and for reimbursing the Company or the
Employer (as appropriate) for the value of any employee NICs due on this
additional benefit.




